This appeal is upon the record only; there being no bill of exceptions. The record discloses that this appellant was charged with the offense of murder in the second degree, and the indictment contained four counts. Before entering upon the trial, the defendant interposed certain demurrers touching the sufficiency of the indictment. There were numerous grounds of demurrer, but upon examination we find none of them in point. They were therefore properly overruled. We are of the opinion that the indictment sufficiently stated the facts constituting the offense complained of, in ordinary concise language, without prolixity or repetition, in such manner as to enable a person of common understanding to know what was intended, and with that degree of certainty which enabled the court, on conviction, to pronounce the proper judgment. When an indictment is thus framed or formulated, it is sufficient and not subject to demurrer.
The jurisdiction of this court is appellate only as to cases in the category to which this case belongs, and review here is limited to those matters upon which action or ruling at nisi prius was invoked or had. We must therefore in this case confine ourselves to the point of decision above discussed as to the demurrers, and cannot take cognizance of the numerous matters discussed in a purported brief evidently prepared and filed by the appellant himself without the aid of counsel. The matters therein discussed and the insistences presented are dehors the record, and, so far as this court may or can know, wholly foreign to the proceedings in the lower court. This court cannot substitute itself for the jury or the trial judge who tried the case below, and this seems to be the purport of the document filed in this court by the appellant.
Affirmed.